Citation Nr: 1525259	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant & mother


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from April 2008 to August 2010. 

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Augusta, Maine.

In June 2014, the Veteran testified at a video conference before the undersigned; a transcript of that record has been associated with the Veteran's Virtual VA file.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that the files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1. The Veteran served in Iraq and was exposed to combat.

2. A report of examination on entrance into active military is not of record. 

3. The preexisting psychiatric disorder, classified as PTSD, was aggravated beyond the natural progress of the condition due to in-service combat-related stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder, now classified as PTSD, are met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.306(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In view of the Board's favorable decision with regard to the claims, further assistance is not required to substantiate that element of the claim.

II. Service Connection-General Criteria

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. 

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

III. Analysis

The Veteran claims that his acquired psychiatric disorder, including PTSD, is related to his in-service combat-related stressors.  Specifically, the Veteran argues that his PTSD began prior to service and was aggravated by in-service combat-related stressors.  

In this case, the Veteran's service treatment medical records demonstrates that, prior to being accepted for active service in April 2008, he did not have a medical examination (or if he did, then the examination report is no longer associated with his medical records).  The Smith court held that, in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition does not attach. Smith, 24 Vet. App. at 46; see also Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (noting that for a preexisting condition, either the presumption of soundness or the presumption of aggravation applies, but not both, and the determinative factor is whether the condition was noted on an entrance examination).  Accordingly, in this case, the Board finds that the presumption of soundness does not attach as there is no report contemporaneous medical examination prior to or on the date of activation into active military service among the Veteran's service treatment records.

A review of the evidence reveals multiple treatment records dating back to 1998 detailing the Veteran's psychiatric condition, including PTSD prior to service.  See treatment records from Jackson Brook Institute.  Here, the Board finds that the Veteran had a psychiatric disorder prior to his entrance into active duty service in April 2008.  The Veteran confirms this fact in his testimony and such pre-existence of the condition is not in dispute.  Thus, the question, in this case, becomes whether the Veteran's pre-existing depression was aggravated by military service.  The Board finds that such is the case. 
 
The Veteran's service treatment records reveal that a psychiatric disorder, including PTSD was not found during a June 2010 report of mental evaluation or separation report of medical examination.  However, during the June 2010 separation report of medical history, the Veteran indicated that he has experienced frequent trouble sleeping and received counseling.  He explained that he had received counseling for PTSD, inter alia.  

The Veteran's service personnel file includes a DD Form 214, which reveal a military occupational specialty as infantryman.  In the July 2011 rating decision, the RO has conceded that the Veteran was exposed to artillery and explosions in Iraq in an imminent danger zone.  See July 2011 rating decision.

Post service treatment records dated as early as October 2010 include a diagnosis of PTSD.  See treatment records from Maine VA Medical Center (VAMC).  

While seeking VA treatment in October 2010, the examiner discussed military related trauma and PTSD symptoms with the Veteran.  The Veteran reported that he was diagnosed with PTSD from childhood, as well as bipolar disorder and depression.  The examiner diagnosed the Veteran with prolonged PTSD, anxiety, and depression.  The examiner noted that the Veteran's life clearly had been impacted by certain events experienced during his abusive childhood as well as his deployment to Iraq.  December 2010 and January 2011 VA Mental Health/Psychiatry records also noted that the Veteran served in combat and exhibited symptoms related to his experience in Iraq.  The Veteran reported several exposures to close blast injuries, including an IED (improvised explosive device), which left him feeling dazed and confused.  He also reported an abusive history with his father.  He was diagnosed with PTSD, related both to early childhood abuse and combat exposure.  Subsequent VA treatment records included similar findings.  

On March 2011 VA PTSD examination, the examiner found that based on the Veteran's childhood alone, it was likely that he would have met the diagnosis of PTSD.  The examiner noted the Veteran's reports that his existing mental health difficulties were made profoundly worse by his experiences in Iraq.  The examiner opined that the Veteran's current PTSD symptoms were less likely than not caused by his experiences during military service, although it would be fair to say that they were related to and exacerbated by his experiences in Iraq.  The examiner recommended that the Veteran undergo a neuropsychological evaluation. 

On March 2011 VA neuropsychological evaluation, the examiner diagnosed the Veteran with polysubstance abuse, alcohol abuse in remission, mood disorder NOS, and ADHD by history.  

In July and November 2013 correspondences from Counseling Services, Inc., Mr. P. McGrath-Conwell, the Veteran's private treating psychotherapist, reported that the Veteran had been his client when he was much younger, but had returned for treatment to focus on the trauma he experienced in Iraq.  The provider stated that the Veteran "has been formerly diagnosed with [PTSD] because he clearly fits the criteria based not on his childhood but on his experience as a serviceman for his country in Iraq."  The provider described some of the Veteran's symptoms, such as night terrors, startle reactions, nightmares, sleep deprivation, avoidance of people or places, panic in large groups, and defensive posture associated with his trauma from war and noted that he did not previously display these symptoms. 

In March 2014 correspondence, a statement from the Veteran's mother described the differences in the Veteran's symptoms prior to and after his discharge from service. 

On January 2014 VA disability benefits questionnaire (DBQ), the examiner noted that it was clear from the records reviewed that the Veteran began demonstrating severe behavioral and emotional difficulties beginning at an early age and that he incurred significant physical abuse by his biological father at a young age.  The examiner noted that records indicated that the Veteran demonstrated signs of hypervigilance and other symptoms associated with posttraumatic stress that would be consistent with a diagnosis of PTSD in the DSM-V prior to his entrance in the military.  The examiner added that the Veteran served in Iraq and records reflected the emergence of symptoms of intrusive ideation and re-experiencing associated with his combat experiences.  The examiner found that one could not speculate on the trajectory of the Veteran's mental health and behavioral functioning if he did not enlist in the military, however, as there is no single pathway of progression of posttraumatic stress, as its signs and symptoms could manifest themselves differently in different people over time.

On May 2014 VA general medical DBQ, the examiner stated that the Veteran had pre-existing PTSD aggravated by military service in Iraq.  

During his hearing, the Veteran, his mother, and the Veteran's representative reported that prior to service, the Veteran's last treatment for psychiatric care was in 2004.  They claimed that new experiences and traumatic situations associated with military combat caused him to be re-traumatized developing severe and debilitating symptoms, none of which were manifest prior to his duty in Iraq.  The Veteran stated that by 2004, he was a normal teenager, had good grades, was employed, and no longer had any psychiatric problems or symptoms.  He reported that he now has nightmares every night about his experiences in Iraq.  He currently experiences hypervigilance, flashbacks of Iraq, and sensitivity to loud noises.  He identified stressors such as rockets, mortars, and IEDs exploding in close proximity.  

The Veteran's reports are consistent with the service treatment and personnel records as well as post service medical evidence.  His reports regarding his symptomatology are competent, credible and probative.

The evidence discussed above does not establish that the current psychiatric disorder was not aggravated from events in service or that any increase in severity was due to the natural progression of the disease.  There is competent and credible medical evidence that the Veteran's current PTSD increased in severity as a result of his combat-related stressors.  In fact, numerous VA treatment records and correspondences from Mr. P. McGrath-Conwell, as well as findings by the March 2011 and May 2014 VA examiners reflect that the Veteran's combat experiences, such as exposure to rockets, mortars, and IEDs contributed and aggravated his current PTSD symptoms.  Even though the January 2014 examiner found that he could not speculate regarding the progression of the Veteran's PTSD, the examiner acknowledged that the records reflected the emergence of symptoms of intrusive ideation and re-experiencing associated with his combat experiences.  Thus, the evidence of record does not rebut the presumption of aggravation.

Overall, the record includes reports of a pre-service psychiatric condition, post-service reports of treatment for a psychiatric condition as early as 2010, a current diagnosis of a psychiatric condition, including PTSD, as well as competent and probative medical and lay evidence that the Veteran's pre-existing PTSD was aggravated by combat-related stressors.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, including PTSD are met.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


